DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 2-4, and 12-14 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
  Claim 2 fails to include all the limitations upon which it depends.  The phrase consisting of in claim 1 is closed language and thus no further elements may be added to the alloy outside those listed in claim 1.  See MPEP 211.03 (II).  Clam 4 fails to include all the limitations upon which it depends.  The phrase consisting of in claim 1 is closed language and thus no further elements may be added to the alloy outside those listed in claim 1.     Claim 12 fails to include all the limitations upon which it depends.  The phrase consisting of in claim 11 is closed language and thus no further elements .   Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over in Spohn et al. (WO 2003011231 A1, WO 03/011231 A1) in view of Prasad (US 4459263 A) and Prasad et al. (US 2008/0232998 A1), herein Prasad’98.
The examiner has provided a machine translation of WO 2003011231 A1.  The citations herein refer to the provided translation

In regards to claims 1 and 6-7, Spohn a cobalt-dental alloy consisting of 20-30 wt. % of a combination of Pt and Ru wherein the Pt is in a greater portion [Abstract, Claims 1, 4-6].  The alloy further includes 1-35 wt. % chromium [Claims 8-9].  The amount of cobalt is 45-55 wt. % [Claim 10].   These ranges overlap the claimed ranges for the elements and the combination of Pt and Ru.  As no other additives are required, the cobalt dental alloy consists of Co, Pt, Ru and Cr.
Spohn does not teach the exact amounts Pt and Ru.
Prasad teaches a Co-Cr dental alloy [Abstract].
Prasad expressly teaches that Ru is added to the Co-Cr alloy at an amount of 5-15 wt. % [Abstract].  Prasad teaches that this range of Ru helps to lower the linear coefficient of thermal expansion and improves the ductility of the alloy [Col 4 lines 23-43]. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have used the range of Ru taught by Prasad in the Co-Cr alloy of Spohn.  One would have been motivated to do so by the lower of the coefficient 
As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  
The coefficient of thermal expansion is 12-15.3 x 10-6 K-1 at 25-500 oC [Pg. 4, Table I sheet 2].  This range overlaps the claimed ranges in claims 1 and 7.
   Modified Spohn does not teach that the alloy is non-magnetic.
Prasad’98 teaches a non-magnetic cobalt based “noble” metal dental alloy [Abstract].
Prasad’98 expressly teaches that the alloy must be non-magnetic for use in dental applications as magnetic dental inserts can make it difficult if not impossible to use advanced imaging techniques such as (MRI) on patients [0010].  Further, magnetic materials can cause false positives when individuals are scanned at security check-ins [0010].
Prasad’98 expressly teaches that the use of Cr at an amount of at least 20 wt. % in order for the alloy to be non-magnetic [Abstract, 0012, 0021].  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have ensured that the cobalt dental alloy of modified Spohn is non-magnetic as taught by Prasad’98 by adding Cr in an amount of at least 20 wt.%.  One would have been motivated to do so as if the dental alloy is magnetic it can 
The overall teachings of modified Spohn are a dental alloy that consist of 45-55 wt. % Co; 20-35 wt. % Cr, 5-15 wt. % Ru and 5-25 wt. % Pt.  Thus the composition of claim 6 is included in the teachings of modified Spohn.

	In regards to claim 2, Spohn further teaches that the alloy includes 0.1-15 wt. % Mo [Claim 14]. This overlaps the claimed range.

	In regards to claim 3, modified Spohn teaches the limitations of claim 2 as set forth above.  Modified Spohn further teaches the alloy has 5-15 wt. % Ru via Prasad [Abstract].  This overlaps the claimed range.

In regards to claim 4, Spohn further teaches that the alloy includes 0.1-15 wt. % iron [Pg. 3, Claim 16]. This overlaps the claimed range.

In regards to claim 5, Spohn teaches a cobalt-dental alloy consisting of 20-30 wt. % of a combination of Pt and Ru wherein the Pt is in a greater portion [Abstract, Claim 1, 4-6]. 
 Given that Spohn discloses the a sum of Pt and Ru, 20-30, that overlaps the presently claimed amount of 25, it therefore would be obvious to one of ordinary skill in the art, to use the claimed sum of 25, which is both disclosed by Spohn and 

In regards to claim 8, Spohn further teaches that the alloy has a coefficient of thermal expansion in a range of 13-16.0 x 10-6 K-1 at 25-600 oC [Pg. 4, Table I sheet 2].  This range overlaps the claimed range.

In regards to claim 9, Spohn does not expressly teach the liquidus temperature of the alloy.  However, as modified Spohn teaches a substantially identical composition to the claimed composition then the physical properties of the composition of modified Spohn are expected to be substantially similar to the claimed composition.
  As stated in In re Best, 562 F.2d 1252, 1255 (CCPA 1977): 
 “Where, as here, the claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes, the PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his claimed product. [citation omitted]  Whether the rejection is based on "inherency" under 35 U.S.C. § 102, on “prima facie obviousness” under 35 U.S.C. § 103, jointly or alternatively, the burden of proof is the same, and its fairness is evidenced by the PTO’s inability to manufacture products or to obtain and compare prior art.”  



In regards to claim 10, Spohn further teaches the hardness of the composition is 260-400 Hv [Pg. 4, Table 1 sheet 2].  This overlaps the claimed range.  Spohn does not expressly teach the tensile strength, the Young’s Modulus or the elongation of the alloy.  However, as modified Spohn teaches a substantially identical composition to the claimed composition then the physical properties of the composition of modified Spohn are expected to be substantially similar to the claimed composition.
In re Best, 562 F.2d 1252, 1255 (CCPA 1977): 
 “Where, as here, the claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes, the PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his claimed product. [citation omitted]  Whether the rejection is based on "inherency" under 35 U.S.C. § 102, on “prima facie obviousness” under 35 U.S.C. § 103, jointly or alternatively, the burden of proof is the same, and its fairness is evidenced by the PTO’s inability to manufacture products or to obtain and compare prior art.”  

	
In regards to claims 11 and 16-17, Spohn a cobalt-dental alloy for use in a dental prosthetic part such as for dentures [Abstract].  The cobalt-alloy consists of 20-30 wt. % of a combination of Pt and Ru wherein the Pt is in a greater portion [Abstract, Claim 1, 4-6].  The alloy further includes 1-35 wt. % chromium [Claims 8-9].  The amount of cobalt is 45-55 wt. % [Claim 10].   These ranges overlap the claimed ranges for the elements and the combination of Pt and Ru.  As no other additives are required, the cobalt dental alloy consists of Co, Pt, Ru and Cr.
Spohn does not teach the exact amounts Pt and Ru.
Prasad teaches a Co-Cr dental alloy [Abstract].
Prasad expressly teaches that Ru is added to the Co-Cr alloy at an amount of 5-15 wt. % [Abstract].  Prasad teaches that this range of Ru helps to lower the linear coefficient of thermal expansion and improves the ductility of the alloy [Col 4 lines 23-43]. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have used the range of Ru taught by Prasad in the Co-Cr alloy of Spohn.  One would have been motivated to do so by the lower of the coefficient of thermal expansion and improvement to the ductility of the alloy.  Thus the alloy of 
As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  
The coefficient of thermal expansion is 12-15.3 x 10-6 K-1 at 25-500 oC [Pg. 4, Table I sheet 2].  This range overlaps the claimed ranges in claims 11, and 17.
   Modified Spohn does not teach that the alloy is non-magnetic.
Prasad’98 teaches a non-magnetic cobalt based “noble” metal dental alloy [Abstract].
Prasad’98 expressly teaches that the alloy must be non-magnetic for use in dental applications as magnetic dental inserts can make it difficult if not impossible to use advanced imaging techniques such as (MRI) on patients [0010].  Further, magnetic materials can cause false positives when individuals are scanned at security check-ins [0010].
Prasad’98 expressly teaches that the use of Cr at an amount of at least 20 wt. % in order for the alloy to be non-magnetic [Abstract, 0021].  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have ensured that the cobalt dental alloy of modified Spohn is non-magnetic as taught by Prasad’98 by adding Cr in an amount of at least 20 wt.%.  One would have been motivated to do so as if the dental alloy is magnetic it can lead to problems with advanced imaging techniques and false positives in security 
The overall teachings of modified Spohn are a dental alloy that consist of 45-55 wt. % Co; 20-35 wt. % Cr, 5-15 wt. % Ru and 5-25 wt. % Pt.  Thus the composition of claim 16 is included in the teachings of modified Spohn.

	In regards to claim 12, Spohn further teaches that the dental product made of the alloy further includes 0.1-15 wt. % Mo [Claim 14]. This overlaps the claimed range.

	In regards to claim 13, modified Spohn teaches the limitations of claim 2 as set forth above.  Modified Spohn further teaches the dental product made of the alloy further includes 5-15 wt. % Ru via Prasad [Abstract].  This overlaps the claimed range.

In regards to claim 14, Spohn further teaches that the dental product made of the alloy further includes 0.1-15 wt. % iron [Pg. 3, Claim 16]. This overlaps the claimed range.

In regards to claim 15, Spohn teaches the dental product made of the alloy further includes a cobalt-dental alloy consisting of 20-30 wt. % of a combination of Pt and Ru wherein the Pt is in a greater portion [Abstract, Claim 1, 4-6]. 
 Given that Spohn discloses the a sum of Pt and Ru, 20-30, that overlaps the presently claimed amount of 25, it therefore would be obvious to one of ordinary skill in the art, to use the claimed sum of 25, which is both disclosed by Spohn and 
In regards to claim 18, Spohn further teaches that the dental product made of the alloy further includes a coefficient of thermal expansion in a range of 13-16.0 x 10-6 K-1 at 25-600 oC [Pg. 4, Table I sheet 2].  This range overlaps the claimed range.

In regards to claim 19, Spohn does not expressly teach the liquidus temperature of the alloy of the dental product.  However, as modified Spohn teaches a substantially identical composition to the claimed composition then the physical properties of the composition of modified Spohn are expected to be substantially similar to the claimed composition.
  As stated in In re Best, 562 F.2d 1252, 1255 (CCPA 1977): 
 “Where, as here, the claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes, the PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his claimed product. [citation omitted]  Whether the rejection is based on "inherency" under 35 U.S.C. § 102, on “prima facie obviousness” under 35 U.S.C. § 103, jointly or alternatively, the burden of proof is the same, and its fairness is evidenced by the PTO’s inability to manufacture products or to obtain and compare prior art.”  



In regards to claim 20, Spohn further teaches the hardness of the composition of the alloy is 260-400 Hv [Pg. 4, Table 1 sheet 2].  This overlaps the claimed range.  Spohn does not expressly teach the tensile strength, the Young’s Modulus or the elongation of the alloy. However, as modified Spohn teaches a substantially identical composition to the claimed composition then the physical properties of the composition of modified Spohn are expected to be substantially similar to the claimed composition.
In re Best, 562 F.2d 1252, 1255 (CCPA 1977): 
 “Where, as here, the claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes, the PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his claimed product. [citation omitted]  Whether the rejection is based on "inherency" under 35 U.S.C. § 102, on “prima facie obviousness” under 35 U.S.C. § 103, jointly or alternatively, the burden of proof is the same, and its fairness is evidenced by the PTO’s inability to manufacture products or to obtain and compare prior art.”  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure include: Cascone (US 2006/0147334 A1) which discloses a cobalt-chrome dental alloy with an overlapping composition and Abend (US 2014/0170598 A1) which discloses a cobalt-chrome dental alloy with an overlapping composition. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH A COLLISTER whose telephone number is (571)270-1019.  The examiner can normally be reached on Mon.-Fri. 9 am-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/ELIZABETH COLLISTER/Examiner, Art Unit 1784